Per Curiam. From January 1, 1981, until his death on May 3, 1997, Judge James R. Cooper faithfully served the State of Arkansas as a member of the Arkansas Court of Appeals. Upon the occasion of his death, the court wishes to express its sincere condolences to Judge Cooper’s family and takes this moment to recognize the dignity and civility that he displayed during his service on the court. Following the creation of the Arkansas Court of Appeals in 1979, Judge Cooper became one of the initially elected judges, and at the time of his departure he was the last of these original elected judges who remained on the court. During his years as an appellate judge, he maintained a commitment to justice and fairness and stood as a positive example for the other judges with whom he served. Judge Cooper truly had a profound and enduring impact on the direction of the law in this state over a period of nearly two decades. He will be sorely missed on both a professional and personal level by his many friends and colleagues.